Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-29-2002

Miller v. DE Probation Parole
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-4001




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Miller v. DE Probation Parole" (2002). 2002 Decisions. Paper 455.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/455


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT

                          No:   01-4001

                       IVANHOE F. MILLER

                                  v.

             STATE OF DELAWARE PROBATION AND PAROLE

                    (Delaware No. 98-cv-553)


                       IVANHOE F. MILLER

                                  v.

             STATE OF DELAWARE PROBATION AND PAROLE

                    (Delaware No. 99-cv-565)


                          Ivanhoe Miller,
                                    Appellant


        On Appeal from the United States District Court
                  for the District of Delaware
        (Civil Actions Nos. 98-5453-GMS and 99-565-GMS)
             District Court: Hon. Gregory M. Sleet

        Submitted Pursuant to Third Circuit LAR 34.1(a)
                         July 15, 2002

         Before: McKEE, WEIS and DUHE, Circuit Judges.

                 (Opinion Filed: July 29, 2002)

                            OPINION

McKEE, Circuit Judge.
     Ivanhoe F. Miller appeals from the district court’s grant of summary judgment in
favor of the State of Delaware, Department of Probation and Parole, on his employment
discrimination and retaliatory discharge claims. For the reasons that follow, we will
affirm.
                                I.
     Miller began his employment with Delaware’s Department of Probation and
Parole, a division of the Department of Correction ("DOC"), on October 1, 1994.
During the summer of 1997, Miller lost his department issued weapon; a .40 caliber
semi-automatic handgun.   He initially claimed that the weapon had been stolen from his
apartment on Saturday, July 19, 1997, by a female guest named Linda Wilson. Miller
claimed to have conducted an exhaustive search of his apartment, his car, and his office
locker, but the weapon was not found. Miller then returned to his apartment and
telephoned a psychic in an effort to locate the weapon. He then called a co-worker,
Kathy Schaap, and told her he had lost his gun. Schaap notified Miller’s supervisor,
Phyllis Ryan. Ryan contacted Miller and instructed him to report the lost weapon to the
police.
     Miller did so, and Officer Rob Joseph responded and interviewed Miller at
Miller’s apartment that same Saturday evening. During the interview, Miller said that he
believed that Wilson had stolen the weapon. Officer Joseph was suspicious of Miller’s
behavior throughout the interview and had doubts that Wilson was as involved as Miller
claimed. Accordingly, Officer Joseph contacted Ryan, who informed him that a
Probation and Parole Officer must carry his or her duty weapon during field work, and
that Miller had not performed field work in the two weeks prior to the incident.
     On Sunday, July 20, 1997, Officer Joseph again interviewed Miller. During this
second interview, Miller changed his story. This time, he said that the weapon had been
stolen from the trunk of his automobile at a supermarket parking lot two weeks earlier.
Miller subsequently claimed that he told the second version in order to end the
questioning. Miller also claimed that the police coerced him into lying during the second
interview. However, Miller was not placed under arrest, placed in handcuffs or
physically abused during the inquiry, and he drove his own car to and from the interview.
     Shortly after he reported the loss, Miller was suspended without pay.   The State
of Delaware subsequently prosecuted Miller for falsely reporting an incident. However,
he was acquitted and ultimately had his arrest record expunged. After his acquittal,
Miller filed a charge of discrimination with the EEOC. He was thereafter discharged by
the DOC, and then filed a second charge with the EEOC alleging retaliatory discharge.
                               II.
     On September14, 1998, Miller filed a pro se complaint alleging that he had been
suspended because of his race in violation of Title VII.   The complaint also alleged
various state law causes of action. On August 20, 1999, Miller filed a counseled
complaint alleging that his termination was in retaliation for his complaint about the
DOC’s discriminatory conduct, in violation of Title VII and 42 U.S.C. 1981. The
district court consolidated both cases, and eventually granted summary judgment in favor
of the defendant. Miller’s motion for re-argument was thereafter denied, and this appeal
followed.
                               III.
     Miller, who is an African-American, alleges that he was suspended because of his
race and that white officers who were similarly situated received substantially more
lenient sanctions for similar conduct.   "Title VII prohibits an employer from engaging in
race . . . discrimination against an employee." Goosby v. Johnson & Johnson Medical,
Inc., 228 F.3d 313, 318 (3d Cir. 2000). In order to establish a claim under Title VII,
Miller must first establish a prima facie case of discrimination. "To do so he must offer
sufficient evidence that he is: (1) a member of the protected class, (2) qualified for the
position he sought, and (3) nonmembers of the protected class were treated more
favorably." Id. at 318-19 (citation omitted). "Once a plaintiff under Title VII establishes
a prima facie case, the employer must come forward with a legitimate,
non-discriminatory reason for the adverse employment decision. Id. at 319 (citing Texas
Dept. of Community Affairs v. Burdine, 450 U.S. 248, 254-56 (1981)). "If the employer
is able to proffer a legitimate, nondiscriminatory reason for its actions, the plaintiff must
demonstrate that the proffered reason was merely a pretext for unlawful discrimination."
Id. at 319 (citation omitted).
     To demonstrate pretext, the plaintiff must convince the fact finder both that the
employer’s reason was false and that the discrimination was real. Jones v. School
District of Philadelphia, 198 F.3d 403, 412-13 (3d Cir. 1999). Here, there is no question
that Miller has satisfied the first element of his prima facie case.   Moreover, because his
case concerns his suspension and eventual termination, the second element is also
satisfied. In support of his claim that white officers were treated more favorably, Miller
points to the fact that several white Probation and Parole Officers who lost their weapons
in the past were given five-day suspensions, while he was suspended for several months
without pay.
     In response, the DOC contends that Miller was not suspended simply because he
lost his weapon. On the contrary, the DOC suspended Miller because he lost his weapon,
failed to timely report the loss, and he gave conflicting accounts about the loss of his
weapon to police. Miller cannot identify any other officer who engaged in similar
conduct after losing his or her weapon yet received less severe sanctions than he did.
Thus, Miller presented no evidence from which a jury could conclude that the DOC’s
articulated reasons for its adverse employment actions were a pretext for discrimination.
Consequently, we will affirm the summary judgment against Jones on his race
discrimination claim under Title VII.
     We will also affirm the dismissal of Miller’s retaliation claim. To establish a
prima facie case of retaliation under Title VII, Miller must show: "(1) protected
employee activity; (2) adverse action by the employer either after or contemporaneous
with the employee’s protected activity; and (3) a causal connection between the
employee’s protected activity and the employer’s adverse action." Krouse v. American
Sterlizer Co., 126 F.3d 494, 500 (3d Cir. 1997).    If an employee establishes a prima
facie case of retaliation, the burden shifts to the employer to advance a legitimate, non-
retaliatory reason for its adverse employment action. Id. "The employer’s burden at this
stage is relatively light: it is satisfied if the defendant articulates any legitimate reason
for the adverse employment action; the defendant need not prove that the articulated
reason actually motivated the action." Id. at 500-501 (citation, internal quotations and
brackets omitted). "If the employer satisfies its burden, the plaintiff must be able to
convince the fact finder both that the employer’s proffered explanation was false, and that
retaliation was the real reason for the adverse employment action." Id. at 501.     "The
plaintiff must prove that retaliatory animus played a role in the employer’s
decisionmaking process and that it had a determinative effect on the outcome of that
process. Id. The burden of proof remains at all times with the plaintiff." Id.
     "To obtain summary judgment, the employer must show that the trier of fact could
not conclude, as a matter of law, (1) that retaliatory animus played a role in the
employer’s decisionmaking process. . . ." Id. "This may be accomplished by establishing
the plaintiff’s inability to raise a genuine issue of material fact as to either: (1) one or
more elements of the plaintiff’s prima facie case or, (2) if the employer offers a legitimate
non-retaliatory reason for the adverse employment action, whether the employer’s
proffered explanation was a pretext for retaliation." Id. (citations omitted).
     As noted above, the DOC contends that it suspended Miller because he provided
conflicting stories about the loss of his weapon and because he failed to promptly report
that loss.   The DOC contends that it fired Miller for those same reasons. In an attempt to
discredit the DOC’s proffered reasons for his discharge, Miller argues that he was
acquitted of the criminal charges of falsely reporting an incident and insists that he was
coerced into changing his story about how he lost his weapon.   However, the acquittal of
criminal charges does not impeach or discredit the DOC’s explanation for his
termination. It simply means that the State of Delaware failed to prove each and every
element of the criminal charge beyond a reasonable doubt. His employer was still
entitled to conclude that Miller’s conduct was inconsistent with his position.
     Moreover, Miller has offered absolutely no evidence to support his claim that
Officer Joseph coerced him into changing his story about the loss of his weapon.    Miller
alleges that he gave Joseph a different story because he believed that if he told Joseph
want Joseph wanted to hear, the interrogation would end and he would be free to leave
the police station.   However, it is undisputed that Miller was not under arrest at the time
of the questioning.   In addition, Miller admitted that he was not physically assaulted or
threatened during the course of the interrogation. Moreover, before he became a
Probation and Parole Officer, Miller had been a member of the Tulsa, Oklahoma Police
Department for four years. He admitted that he regularly spent time both working with,
and socializing with, local police officers he knew from his employment as a Probation
and Parole Officer.
     Given the absolute lack of any evidence of coercion on Officer Joseph’s part,
Miller’s training as a former police officer and as a probation and parole officer, and his
admitted knowledge of interrogation techniques, no reasonable jury could find that
Officer Joseph coerced Miller into changing his story about how he lost his weapon.
Therefore, he has not demonstrated that the DOC’s proffered reasons for discharging him
were pretextual. Accordingly, the district court properly granted summary judgment to
the DOC.
                               IV.
     For all of the above reasons, we will affirm the district court.


TO THE CLERK OF THE COURT:
          Please file the foregoing Opinion.


                                               /s/Theodore A. McKee
                                                                      Circuit Judge



DATED: July 29, 2002